                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    LANCE ADAM GOLDMAN,

                 Plaintiff                         Case No. 2:17-cv-14093
                                                   District Judge Gershwin A.
    v.                                             Drain
                                                   Magistrate Judge Anthony P.
    LEE MCROBERTS,                                 Patti
    MICHAEL DOSS,
    ERICK VANDENBURG,
    CHRISTOPHER WHITFORD,
    SCOTT MCALLISTER,
    JEROLD SCHNEIDER,
    VERA CONERLY,
    JAMIE BROCKWELL, and
    RODNEY RICHARDSON,

           Defendants.
___________________________________/

         OPINION AND ORDER DENYING MOTION FOR APPROPRIATE
         RELIEF (DE 14) and DENYING PLAINTIFF’S OBJECTIONS AND
             MOTION FOR IMMEDIATE CONSIDERATION (DE 17)

I.        OPINION

          A.    Background

          Plaintiff Lance Adam Goldman is currently incarcerated at the Michigan

Department of Corrections (MDOC) Baraga Correctional Facility (AMF) in

Michigan’s Upper Peninsula. (DE 33.) On December 19, 2017, while incarcerated

at the MDOC’s G. Robert Cotton Correctional Facility (JCF), Plaintiff filed the

instant lawsuit against 17 defendants. (DE 1 at 2-5.) Plaintiff’s 73-paragraph

                                           1 
 
“Statement of Claim” appears to span the period from June 26, 2017 into October

2017. (DE 1 at 6-26.) He seeks both monetary and non-monetary relief. (DE 1 at

27.)

       Until very recently, Plaintiff was representing himself and has been granted

leave to proceed in forma pauperis. (DEs 2, 4; see also DE 6.) On September 17,

2018, attorney Daniel Manville entered a limited appearance to engage in

discovery on Plaintiff’s behalf. (DE 42.)

       On March 26, 2018, Judge Drain entered an opinion and order of partial

dismissal and directing service. (DE 9.) Specifically, he dismissed eight of the

defendants (Rick Snyder, Heidi Washington, Melinda Bramen, Joel Salinas, Keith

Barber, the State of Michigan, the Michigan Department of Corrections, and

Michael Maturiak) and directed service of the complaint upon nine of the

defendants (McRoberts, M. Doss, Vandenburg, Christopher Whitford, McAllister,

Schneider, V. Conerly, Brockwell, and R. Richardson). Each of the remaining

nine Defendants is alleged to be employed at the MDOC’s Parnall Correctional

Facility (SMT) in Jackson, Michigan. (DE 1 at 2-5.) On May 22, 2018, the

Michigan Department of Attorney General entered an appearance on behalf of the

nine remaining Defendants. (DE 12.)

       B.    Pending Matters




                                            2 
 
      Judge Drain has referred this case to me to for all pretrial proceedings. (DEs

8, 39.) Currently pending before the Court are several motions, which are titled as

follows:

            Plaintiff’s May 24, 2018 motion for appropriate relief (DE 14)

            Plaintiff’s motion for immediate consideration (DE 17)

            Plaintiff’s August 15, 2018 motion to sanction and disqualify
             Attorney General (DE 35), regarding which the MDOC
             Defendants have filed a response (DE 38) and Plaintiff has filed
             a reply (DE 41)

            Plaintiff’s August 20, 2018 motion for preliminary injunction,
             motion to amend complaint, motion to appoint counsel (DE 36)

            Plaintiff’s September 10, 2018 motion for expedited hearing
             and notice of subpoena and request for hearing (DE 41), which
             is basically associated with Plaintiff’s aforementioned motion
             to sanction and disqualify the Attorney General (DE 35)

In addition, Plaintiff has filed a “notice of dis[s]atisfaction with Attorney

Daniel Manville’s representation [and] request to act as co-counsel[,]” (DE

45), regarding which Attorney Manville has filed a response (DE 46).

      C.     Discussion

             1.     Plaintiff’s May 24, 2018 motion (DE 14)

      Plaintiff has filed a “motion for appropriate relief.” (DE 14; see also

DE 16.) He claims he has been “denied parole solely due to the false

misconduct report made by Defendant Captain Doss,” presumably the one


                                           3 
 
issued on October 2, 2017 for threatening behavior for which a hearing was

conducted on October 11, 2017 and regarding which Hearing Officer

Michael Marutiak found Plaintiff guilty and assigned him to 10 days

detention and 30 days loss of privileges. (DE 14 at 1, DE 1 at 87, 95-96.)

On or about November 30, 2017, Hearings Administrator Richard Russell

disapproved Plaintiff’s request for rehearing. (DE 1 at 97-98.) Plaintiff

claims he was “denied a fair hearing and investigation,” and contends that

“the state hearing officer and appeals director’s findings were against the

weight of the evidence and clearly violated [his] due process rights.” (DE

14 at 1-2.)

      Plaintiff also claims he has “been deprived of access to the State

Courts,” and is “being denied access to state judicial review by the state.”

(DE 14 at 1-2.) This seems to be a reference to the following state statute

regarding judicial review:

      Within 60 days after the date of delivery or mailing of notice of
      the decision on the motion or application for the rehearing, if
      the motion or application is denied or within 60 days after the
      decision of the department or hearing officer on the rehearing, a
      prisoner aggrieved by a final decision or order may file an
      application for direct review in the circuit court in the county
      where the petitioner resides or in the circuit court for Ingham
      county.

Mich. Comp. Laws Ann. § 791.255(2).



                                          4 
 
      Plaintiff’s motion (DE 14) will be denied. He asks the Court to

“exercise jurisdiction over [his] state law claims, judicially review the class

1 misconduct report, and remand or reverse and dismiss same.” (DE 14 at

1.) However, Plaintiff has not identified the state law claims – presumably

within his original complaint (DE 1) – regarding which he seeks this Court’s

intervention. Moreover, Mich. Comp. Laws § 791.255(2) provided Plaintiff

up to approximately January 29, 2018 (60 days from November 30, 2017) by

which to file an application for direct review in state circuit court. To the

extent Plaintiff claims in his June 4, 2018 filing that he “has been deprived

by the State of Michigan and [JCF] mailroom staff . . . [of] judicial review of

said misconduct report[,]” (DE 17 at 2), it is not clear how state judicial

review was hampered during the 60 day-period between November 30, 2017

and January 29, 2018. If Plaintiff’s December 19, 2017 original complaint,

contains an access to courts claim, it will be addressed through dispositive

motion practice.

             2.     Plaintiff’s June 4, 2018 motion (DE 17)

      In a single paper dated May 27, 2018 but filed on June 4, 2018,

Plaintiff has submitted objections to Defendants’ May 22, 2018 motion for

enlargement of time in which to file a responsive pleading (DE 13) and a

motion for immediate consideration. (DE 17.) The objection will be denied


                                           5 
 
as moot, in light of the Court's May 31, 2018 text order granting Defendants'

motion for extension of time (and subsequent, timely answer). (See DE 32).

The motion for immediate consideration of “the motions presently

pending[,]” will be denied at this time. Only two motions were pending

when Plaintiff’s motion was filed on June 4, 2018. The Court granted one of

those motions on September 24, 2018 (DEs 15, 43), and the other motion is

addressed above (DE 14).

II.   ORDER

      For the reasons stated above, Plaintiff’s May 24, 2018 motion for

appropriate relief (DE 14) is DENIED. Additionally, Plaintiff’s June 4, 2018

objections and motion (DE 17) are DENIED.

      Plaintiff’s August 15, 2018 motion to sanction and disqualify Attorney

General (DE 35), his August 20, 2018 filing to the extent it is a motion for

preliminary injunction (DE 36), and his September 10, 2018 motion for expedited

hearing and notice of subpoena and request for hearing (DE 41) remain pending

and will be addressed under separate cover. In addition, the Court will take up for

consideration Plaintiff’s notice and request (DE 45) and Attorney Manville’s

response thereto (DE 46) forthwith.

Dated: September 24, 2018              s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE

                                          6 
 
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on October 24, 2018, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         7 
 
